Case 1:21-cr-00208-APM Document 24-6 Filed 06/17/21 Page 1 of 7

 
Case 1:21-cr-00208-APM Document 24-6 Filed 06/17/21 Page 2 of 7
89B-WF-3368293-145_AFO Serial 71

FD-1057 (Rev. 5-8-10) UNCLASSIFIED //LES
FEDERAL BUREAU OF INVESTIGATION

Electronic Communication

Title: (U) OPENING EC - Full Investigation Date: 02/19/2021

From: COUNTERTERRORISM

Contact: NORDEN PATRICIA C, ae eer

Approved By: SSA ASHWORTH LANCE A
Drafted By:  NORDEN PATRICIA C

Case ID #: 176-NY-3393426 (U) THOMAS WEBSTER;
[Tier 3, Priority 1]
DT_Anti-Riot

Synopsis: (U) To open a new full investigation.

Enclosure(s): Enclosed are the following items:
1. (U//FOUO) Information on THOMAS WEBSTER

2. (U//FOUO) Information on THOMAS WEBSTER
3. (U//FOUO) Information on THOMAS WEBSTER
4, (U//FOUO) Information on THOMAS WEBSTER
5. (U//FOUO) Information on THOMAS WEBSTER
Details:

(U) Captioned investigation is being initiated based on photographic
and/or video evidence that THOMAS WEBSTER, DOB 3/25/1966, unlawfully
entered the restricted area around United States Capitol Building on 6
January 2021 and assaulted a US Capitol Police Officer in violation of
federal laws to include violations of 18 U.S.C. section 1752 and 40
U.S.C. section 5104.

(U) SUMMARY OF PREDICATION:

(U) The U.S. Capitol, which is located at First Street, SE, in
Washington, D.C., is secured 24 hours a day by U.S. Capitol Police.

UNCLASSIFIED//LES
Case 1:21-cr-00208-APM Document 24-6 Filed 06/17/21 Page 3 of 7
89B-WF-3368293-145_AFO Serial 71

UNCLASSIFIED//LES

Title: (U) OPENING EC - Full Investigation
Re: 176-NY-3393426, 02/19/2021

Restrictions around the U.S. Capitol include permanent and temporary
security barriers and posts manned by U.S. Capitol Police. Only

authorized people, such as members of the United States Congress and
their professional staff, with appropriate identification are allowed

access inside the U.S. Capitol.

(U) On January 6, 2021, the exterior plaza of the U.S. Capitol was closed

to members of the public.

(U) On January 6, 2021, a joint session of the United States Congress
convened at the United States Capitol. During the joint session, elected
members of the United States House of Representatives and the United
States Senate met in separate chambers of the United States Capitol to
certify the vote count of the Electoral College of the 2020 Presidential
Election, which had occurred on November 3, 2020. The joint session began
at approximately 1:00 p.m. (Eastern Standard Time). The Vice President of

the United States - Mike Pence - was present and presiding in the Senate

chamber.

(U) With the joint session underway and with Vice President Mike Pence
presiding, a large crowd gathered outside the U.S. Capitol. As noted
above, temporary and permanent barricades were in place around the
exterior of the U.S. Capitol building, and U.S. Capitol Police were
present and attempting to keep the crowd away from the Capitol buiiding

and the proceedings underway inside.

(U) At approximately 2:00 p.m., certain individuals in the crowd forced
their way through, up, and over the barricades and officers of the U.S.
Capitol Police, and the crowd advanced to the exterior facade of the U.S.
Capitol. At such time, the joint session was still underway and the
exterior doors and windows of the U.S. Capitol were locked or otherwise
secured. Members of the U.S. Capitol Police attempted to maintain order

and keep the crowd from entering the Capitol; however, shortly after

UNCLASSIFIED//LES
2
Case 1:21-cr-00208-APM Document 24-6 Filed 06/17/21 Page 4 of 7
8 9B-WF-3368293-145_AFO Serial 71

UNCLASSIFIED//LES

Title: (U) OPENING EC - Full Investigation
Re: 176-NY-3393426, 02/19/2021

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

by, among other things, breaking windows.

(U) Shortly thereafter, at approximately 2:20 p.m. members of the United
States House of Representatives and United States Senate, including the
President of the Senate, Vice President Mike Pence, were instructed
to-and did-evacuate the chambers. Accordingly, the joint session of the
United States Congress was effectively suspended until shortly after

8:00 p.m. Vice President Pence remained in the United States Capitol in a

secure location from the time he was evacuated from the Senate Chamber

until the sessions resumed.

(U) During national news coverage of the aforementioned events, video
footage which appeared to be captured on mobile devices of persons
present on the scene depicted evidence of scores of individuals inside
the U.S. Capitol building without authority to be there and engaging in

conduct in violation of Federal laws.

(U) Social media and video footage of the event show rioters making
statements consistent with Anti-Authority/Anti-Government (AA/AG)
Extremism. A review of open source and social media posts leading up to
and during the event indicate that individuals participating in the “Stop
the Steal” rally were angered about the results of the 2020 Presidential
election, and felt that Joseph Biden had unlawfully been declared
President-Elect. Users in multiple online groups and platforms discussed
traveling to the Capitol armed or making plans to start a “revolution” on
that day. Participants in the riot used violence, which resulted in
injuries to multiple law enforcement officers and damage to the United
States Capitol building, all with the intent to subvert the certification
of the electoral election ballots and thereby disrupt the election of the
President of the United States in furtherance of their AA/AG ideology.

THOMAS WEBSTER contacted attorney JIM MONROE (office number i

UNCLASSIFIED//LES
3
Case 1:21-cr-00208-APM Document 24-6 Filed 06/17/21 Page 5 of 7
89B-WF-3368293-145_AFO Serial 71

UNCLASSIFIED//LES

Title: (U) OPENING EC - Full Investigation
Re: 176-NY-3393426, 02/19/2021

a. cell number eee and advised him that he is the person
identified in FBI Capitol Riot BOLO photo 145. WEBSTER expressed to
MONROE a desire to turn himself into authorities since he knows he is
going to be arrested. To date, there is no indication that WEBSTER was
following any particular ideology or group, or plans to commit any other
acts of violence. It is also unknown if WEBSTER traveled down to the

U.S. Capitol with anyone or if he met up with anyone while there.

(U) THOMAS WEBSTER, BOLO photograph 145, is wanted by the FBI for
gouging out the eye of a U.S. Capitol police officer during the attack on
the Capitol. Videos and photographs of the incident have been posted
online (see attached). In one video, WEBSTER can be seen pushing the
barricade into police officers, and then assaulting the officer with a
pole. Photographs show WEBSTER gouging out the eye of one police officer

during the riots.

(U) Routine database checks reveal that WEBSTER currently resides at 10
Twin Spring Lane, Florida, NY 10921 and is associated with telephone
numbers 845-395-0055, 845-238-8000, 845-231-4959, WEBSTER is listed as
the owner of SEMPER FI LANDSCAPING, telephone number (914)204-7314. A
search of these telephone numbers do not place WEBSTER inside the U.S.
Capitol Building at the time of the riots.

(U) WEBSTER was previously a 20 year employee of the New York City Police
Department (NYPD), where he was assigned to a uniformed security position
at City Hall and the range. WEBSTER retired from this position in 2011.

Prior to his time in the NYPD, WEBSTER was in the US Marine Corps, where

he was honorably discharged.

(U) WEBSTER has an Orange County pistol permit, number 113C12, issued
2/17/2012. Weapons currently listed on the permit are the following:

MAKE MODEL CALIBER SERIAL

UNCLASSIFIED//LES
4
Case 1:21-cr-00208-APM Document 24-6 Filed 06/17/21 Page 6 of 7
89B-WF-3368293-145_AFO Serial 71

UNCLASSIFIED//LES

Title: (U) OPENING EC - Full Investigation
Re: 176-NY-3393426, 02/19/2021

SW 5946 9 VYK8927
SR SPNY 38 17208603
SW 640 38 BKP3304

(U) POTENTIAL VIOLATIONS OF FEDERAL LAW:
(U) Potential violations of federal criminal statutes include:

* Title 18 U.S.C. 231 Civil Disorder
* Title 18 U.S.C. 2101 - Riots
* Title 40 U.S.C. 5104 - Injuries to Property, weapons, and violent

entry/disorderly conduct on Capitol grounds

(U) It is therefore requested that a 176 case be opened and assigned to

SA Patricia C. Norden.
(U) PERTINENT SENSITIVE INVESTIGATIVE MATTERS :
(U) There are no known sensitive investigative matters.

(U) WATCHLIST STATUS:

(U) THOMAS WEBSTER participated in the illegal entry into the United
States Capitol Grounds, with the intent of interrupting the congressional
proceeding. These actions resulted in the death of a Federal law
enforcement officer, injuries of multiple officers, and damage to the
United States Capitol. Based on WEBSTER's involvement in these

activities, FBI New York recommends WEBSTER for watchlisting.

(U) DESCRIPTIVE DATA:
(U) THOMAS WEBSTER is described as follows:

 

Name: THOMAS WEBSTER
DOB: 03/25/1966

 

 

 

 

 

UNCLASSIFIED//LES
5
Case 1:21-cr-00208-APM Document 24-6 Filed 06/17/21 Page 7 of 7
8 9B-WF-3368293-145_AFO Serial 71

UNCLASSIFIED//LES

Title: (U) OPENING EC - Full Investigation
Re: 176-NY-3393426, 02/19/2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POB: Brooklyn, NY, USA

Citizenship: USA

Gender: Male

Race: White

Social Security #: XXX-XX-XXXX

Drivers License #: NY W050718457957239766000

Passport #: USA

Alien Registration: |N/A

Naturalization: N/A

FBI ID #:

Address (es) 10 Twin Spring Lane, Florida, NY 10921

Phone #: 845-395-0055, 845-238-8000, 845-231-4959, 914-204-
7314

E-mail Addresses: lbn6mar@gmail.com

Alias (es): THOMAS N WEBSTER

 

 

 

(U) ADDITIONAL INFORMATION / INTELLIGENCE:

(U) A DOD nexus exists to this investigation as THOMAS WEBSTER is a
retired U.S. Marine Corps. Veteran, alleged to be honorably discharged.
It is unknown at this time if WEBSTER has access to any DOD facilities or

is planning any violent acts against any DOD facilities.

+¢

UNCLASSIFIED//LES
6
